UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON MICHAEL DUNFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:05-cr-00003-gec-6)


Submitted:   July 13, 2010                 Decided:   July 26, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Allegra M.C. Black, Assistant Federal Public Defenders, Roanoke,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Ashley B. Neese, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason      Dunford    appeals     the     district     court’s    amended

judgment finding he violated the terms of supervised release and

revoking supervised release and sentencing him to twenty-four

months’        imprisonment.             Dunford     claims     the     evidence       was

insufficient to find that he violated the terms of supervised

release.       We affirm.

               We     review    a    district        court’s    judgment        revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.            United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).         To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                   18 U.S.C. § 3583(e)(3) (2006);

id.    This burden “simply requires the trier of fact to believe

that     the    existence       of   a    fact     is    more   probable      than     its

nonexistence.”            United States v. Manigan, 592 F.3d 621, 631 (4th

Cir.   2010)        (internal   quotation        marks    omitted).       A   defendant

challenging         the    sufficiency      of     the   evidence     faces     a    heavy

burden.        United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).     In determining whether the evidence in the record is

substantial, this Court views the evidence in the light most

favorable to the government.                United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).



                                             2
            We hold there was more than sufficient evidence to

show by a preponderance of the evidence that Dunford violated

the     terms   of   supervised      release    because      he    was   found    in

possession of child pornography.

            Accordingly,       we   affirm    the    district     court’s   amended

judgment.       We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in    the   materials

before    the    court   and   argument      would    not   aid   the    decisional

process.

                                                                            AFFIRMED




                                        3